AFFIRMED and Opinion Filed May 20, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00276-CR

                     STEVEN JAMES MORRIS, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                On Appeal from the 59th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 072064

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Garcia
                            Opinion by Justice Garcia
      A jury found appellant guilty of continuous sexual abuse of a child and

assessed punishment at life in prison. In a single issue, appellant asserts the trial

court erred by allowing testimony from multiple outcry witnesses. Concluding

appellant’s arguments are without merit, we affirm the trial court’s judgment.

                                 I. BACKGROUND

      CC outcried that appellant had abused him on numerous occasions when his

parents weren’t home. Following an investigation, appellant was charged with

sexual abuse of a child under fourteen.
      Detective Kenna Norris testified at trial about her interview with CC and her

investigation. During that interview, CC disclosed that appellant had used his hand,

under the clothing, to touch CC’s penis, and that this had occurred on numerous

occasions.

      Dr. Purvi Patel testified, without objection, about her psychological

evaluation of CC. Her written report, detailing her evaluation, was admitted into

evidence, also without objection.

      Teresa Lancaster, a licensed professional counselor and sex-offender

treatment provider, testified without objection about CC’s diagnosis, treatment, and

written statements CC made about who molested him. The records from which she

testified were admitted into evidence with no objection.

      CC also testified at trial. Appellant, CC’s grandfather, would babysit for CC

when his parents were at work. During that time, appellant touched CC on his “penis

and butt” with his hands, mouth, and penis on numerous occasions. This first

occurred when CC was eleven years old and in the fourth grade. Appellant also had

CC touch appellant’s penis with CC’s mouth and hand. The abuse continued from

the time CC was “halfway into fourth grade” until he was “halfway into fifth grade.”

      When the trial concluded, the jury found appellant guilty of continuous sexual

abuse of a child under fourteen and assessed punishment at life in prison. The court

entered a final judgment in accordance with the jury’s verdict. This timely appeal

followed.

                                        –2–
                                   II. ANALYSIS

      Appellant’s sole issue challenges the admission of testimony from Patel,

Lancaster, and Norris. According to appellant, the testimony was hearsay, and it was

error to allow multiple outcry witnesses because they all testified about the same

instances of abuse.

A.    Patel’s and Lancaster’s Testimony

      Both Patel and Lancaster testified without objection. To preserve error under

Rule 33.1(a), the record must show that: (1) the complaining party made a timely

and specific request, objection, or motion; and (2) the trial court either ruled on the

request, objection, or motion, or refused to rule and that complaining party objected

to that refusal. TEX. R. APP. P. 33.1; Clarke v. State, 270 S.W.3d 573, 582 (Tex.

Crim. App. 2008) (argument must be presented to trial court to preserve error for

appellate review). Because appellant did not object to the testimony at trial, his

complaint presents nothing for our review. See Villalobos v. State, No. 03-13-00687-

CR, 2015 WL 5118369, at *7 (Tex. App.—Austin Aug. 26, 2015, pet. ref’d) (mem.

op., not designated for publication); Ross v. State, 76 S.W.3d 771, 776–77 (Tex.

App.—Houston [1st Dist.] 2002, no pet.).

      Moreover, even if appellant had preserved the alleged error, his argument

fails. Patel explained that CC’s responses to her questions in the interview were

necessary for her diagnosis of him. Likewise, the statements made in Lancaster’s

records were pertinent to CC’s diagnosis and treatment. Statements made for the

                                         –3–
purpose of medical diagnosis and treatment are an exception to the hearsay rule. See

TEX. R. EVID. 803.4; Taylor v. State, 268 S.W.3d 571, 579 (Tex. Crim. App. 2008).

      In addition, the same or similar statements were admitted through other

evidence without objection. Appellant complains about the witnesses’ testimony.

But the hearsay statements forming the basis of that testimony were based on the

witnesses’ records that were admitted into evidence without objection. It is well

settled that the improper admission of evidence is rendered harmless when other

evidence proving the same fact is properly admitted elsewhere (or comes in

elsewhere without objection). See Anderson v. State, 717 S.W.2d 622, 627 (Tex.

Crim. App. 1986). And in cases involving the improper admission of outcry

testimony, the error is harmless when the victim testifies in court to the same or

similar statements that were improperly admitted or other evidence setting forth the

same facts is admitted without objection. See, e.g., Allen v. State, 436 S.W.3d 815,

822 (Tex. App.—Texarkana 2014, pet. ref’d); Zarco v. State, 210 S.W.3d 816, 833

(Tex. App.—Houston [14th Dist.] 2006, no pet.). Here, CC testified without

objection about the instances of abuse described in Patel’s and Lancaster’s testimony

and records. Therefore, even if the trial court erred in admitting the testimony, the

error was harmless.

B.    Norris’s Testimony

      Appellant also complains that Norris’s hearsay testimony should not have

been admitted because Norris was one of multiple outcry witnesses and “no hearing

                                        –4–
was conducted outside the jury’s presence” to determine the reliability of the hearsay

statements.

      “Hearsay statements, while generally inadmissible, may be admitted under

specific conditions when public policy supports their use, and the circumstances

surrounding the making of those statements pedigree their reliability.” Martinez v.

State, 178 S.W.3d 806, 810 (Tex. Crim. App. 2005). Article 38.072 of the Texas

Code of Criminal Procedure, also known as the outcry statute, creates a hearsay

exception in the prosecution of certain sexual offenses committed against children

for the admission of a child’s first outcry concerning sexual abuse to an adult. See

TEX. CODE CRIM. PROC. ANN. art. 38.072; Bays v. State, 396 S.W.3d 580, 581 n.1

(Tex. Crim. App. 2013). “Because it is often traumatic for children to testify in a

courtroom setting, especially about sexual offenses committed against them, the

Legislature enacted Article 38.072 to admit the testimony of the first adult a child

confides in regarding the abuse.” Martinez, 178 S.W.3d at 810–11. “This witness

may recite the child’s out-of-court statements concerning the offense, and that

testimony is substantive evidence of the crime.” Id. at 811.

      The child’s statement to the adult is commonly known as the “outcry” and the

adult who testifies about the outcry is known as the “outcry witness.” See Sanchez

v. State, 354 S.W.3d 476, 484 (Tex. Crim. App. 2011). Outcry testimony admitted

pursuant to article 38.072 is considered substantive evidence, admissible for the truth

of the matter asserted in the testimony. See Bays, 396 S.W.3d at 581 n.1.

                                         –5–
        The statute requires that: (1) on or before the fourteenth day before

proceedings begin, the adverse party is (a) notified of the State’s intent to offer

the outcry statement, (b) provides the name of the outcry witness the State intends

to offer, and (c) provides a written summary of the statement; (2) the trial court holds

a hearing to determine whether the statement is reliable; and (3) the child testifies or

is available to testify. TEX. CODE CRIM. PROC. ANN. art. 38.072, § 2(b); Bays, 396

S.W.3d at 581 n.1.

        When Norris testified, appellant objected that Norris was not the first adult to

whom CC outcried. Contrary to appellant’s assertion, the trial court conducted a

hearing outside the jury’s presence following the objection.1

        During that hearing, defense counsel argued that the forensic interview

recording showed that CC had first outcried to his mother. The trial judge reviewed

the recording and the audio recording from Norris’s body camera and noted that CC

had not made a previous outcry. Appellant could not identify any other support for

his argument that CC first outcried to his mother, and his objection was overruled.

        Without identifying any specific testimony to support his argument, appellant

now argues generally that the court erroneously allowed multiple outcry witnesses



    1
      Appellant does not complain about the nature of or any alleged inadequacies in the hearing. He simply
characterizes it as nonexistent. Courts have great discretion in how they manage their article 38.072
hearings. Sanchez, 354 S.W.3d at 488. The record reflects that such a hearing occurred here. To the extent
that appellant argues that there was no hearing concerning Patel and Lancaster, appellant’s failure to raise
this complaint in the court below presents nothing for our review. See Saunders v. State, No. 03-19-00191-
CR, 2021 WL 1031343, at *2 (Tex. App.—Austin Mar. 18, 2021, no pet.) (mem. op., not designated for
publication).
                                                   –6–
to testify about the same instances of abuse. Appellant did not raise this complaint

in the court below. Indeed, as we have previously noted, appellant did not object to

Patel’s or Lancaster’s testimony on any grounds. His failure to do so results in

forfeiture of the issue on appeal. See Portwood v. State, No. 14-19-00377-CR, 2020

WL 6072721, at *3 (Tex. App.—Houston [14th Dist.] Oct. 15, 2020, no pet.) (mem.

op., not designated for publication).

      Appellant’s argument that the trial court did not make a reliability

determination concerning Norris’s testimony is misplaced. While Article 38.072

requires that the trial court find that an outcry statement is reliable, the Texas Court

of Criminal Appeals has held that an implied finding is sufficient to comply with

that requirement. Villalon v. State, 791 S.W.2d 130, 136 (Tex. Crim. App. 1990).

Such a finding may be implied if, after conducting a reliability hearing, the trial court

overrules the defendant’s objections to the outcry evidence and holds that the

testimony is admissible. Gabriel v. State, 973 S.W.2d 715, 718 (Tex. App.—Waco

1998, no pet.). When the trial court overruled appellant’s objection to Norris’s

testimony, it impliedly found the testimony reliable.




                                          –7–
      Accordingly, we conclude that the trial court did not err by admitting any of

the complained-of testimony. We resolve appellant’s issue against him and affirm

the trial court’s judgment.




                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
210276F.U05




                                       –8–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

STEVEN JAMES MORRIS,                         On Appeal from the 59th Judicial
Appellant                                    District Court, Grayson County,
                                             Texas
No. 05-21-00276-CR          V.               Trial Court Cause No. 072064.
                                             Opinion delivered by Justice Garcia.
THE STATE OF TEXAS, Appellee                 Justices Molberg and Reichek
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered May 20, 2022




                                       –9–